Citation Nr: 0502431	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-17 524	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia

THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION


The veteran served on active duty from May 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO decision which granted 
service connection for PTSD with a 30 percent initial 
evaluation.  The veteran appealed for a higher evaluation.  
The Board remanded the case in January 2003, in order to 
schedule a hearing before a Veterans Law Judge at the RO.  In 
May 2003, the veteran appeared at a videoconference hearing 
before the undersigned. 


FINDING OF FACT

On May 10, 2004 the Board was notified by letter from his 
widow, that the veteran died on July [redacted], 2003.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).  



ORDER

The appeal is dismissed.




		
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


